--------------------------------------------------------------------------------

EXHIBIT 10.19
 
 


 


 
TERRA MINING CORPORATION AND SUBSIDIARY


Consolidated Financial Statement
October 31, 2010


 
 


 
[wmia-terralogo.jpg]


 
 
 
 


 

 




1-26-2011
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
TERRA MINING CORPORATION AND SUBSIDIARY


TABLE OF CONTENTS
   
Page Number
       
FINANCIAL INFORMATION
         
Financial Statements
         
Consolidated Balance Sheet as of October 31, 2010
  2        
Consolidated Statements of Operations for the period of inception from March 25,
2010 to October 31, 2010
  3        
Consolidated Statement of Stockholder’s Deficit for the period of inception from
March 25, 2010 to October 31, 2010
  4        
Consolidated Statements of Cash Flows for the period of inception from March 25,
2010 to October 31, 2010
  5        
Notes to the Consolidated Financial Statements. 
  6 - 14      





 
 
 
1

--------------------------------------------------------------------------------

 
 
 
TERRA MINING CORPORATION AND SUBSIDIARY
 
(An Exploration Stage Company)
 
CONSOLIDATED BALANCE SHEET
             
October 31,
     
2010
 
ASSETS
             
CURRENT ASSETS:
     
Cash and cash equivalents
  $ 512,006  
Prepaid expense
    2,500  
Total Current Assets
    514,506            
OTHER ASSETS:
       
Contractual right
    150,000  
Mining claims
    11,275  
Total Other Assets
    161,275            
TOTAL ASSETS
  $ 675,781            
LIABILITIES AND STOCKHOLDERS' DEFICIT
                 
CURRENT LIABILITIES:
       
Accounts payable
  $ 9,500  
Accounts payable - related party
    61,728  
Accrued liabilities
    80,000  
Accrued interest
    12,369  
Demand promissory notes
    150,000  
TOTAL CURRENT LIABILITIES
    313,597            
LONG TERM  LIABILITIES:
       
Derivative liability - warrants
    4,200  
Convertible debentures
    625,000  
TOTAL LONG TERM LIABILITIES
    629,200            
COMMITMENTS AND CONTINGENCIES
    -            
STOCKHOLDERS' DEFICIT:
                 
Common stock, 16,000,002 issued and outstanding
    228,002  
Accumulated deficit during exploration stage
    (495,018 )
TOTAL STOCKHOLDERS' DEFICIT
    (267,016 )          
TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT
  $ 675,781  

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
TERRA MINING CORPORATION AND SUBSIDIARY
 
(An Exploration Stage Company)
 
CONSOLIDATED STATEMENT OF OPERATIONS
     
Period of
 
 
 
Inception from
     
March 25, 2010
     
to October 31,
     
2010
         
REVENUES
  $ -            
EXPENSES:
       
Exploration expense
    160,950  
General and administrative
    44,261  
Officers and directors compensation
    100,000  
Legal and professional
    87,248  
Option fee
    50,000  
Total Expenses
    442,459            
OPERATING LOSS
    (442,459 )          
OTHER INCOME (EXPENSE):
       
Interest income
    10  
Interest expense
    (12,369 )
Financing expense
    (40,200 )
Total Other Expense
    (52,559 )          
LOSS BEFORE INCOME TAXES
    (495,018 )          
INCOME TAXES
    -  
NET LOSS
  $ (495,018 )          
BASIC AND DILUTED NET LOSS PER SHARE
  $ (0.04 )          
WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING
    13,159,093  



 
 
 
3

--------------------------------------------------------------------------------

 
 
 
TERRA MINING CORPORATION AND SUBSIDIARY
 
(An Exploration Stage Company)
 
CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT
                               
Common Stock
                 
Number
         
Accumulated
   
Total
     
of Shares
   
Amount
   
Deficit
   
Stockholders' Deficit
                           
Common stock issued as founders shares
    11,000,002     $ 11,002     $ -     $ 11,002                                
   
Common stock issued in share exchange and assignment
    5,000,000       217,000       -       217,000                              
     
Net loss for the period of inception from March 25, 2010 to October 31, 2010
    -       -       (495,018 )     (495,018 )                                  
Balance as of October 31, 2010
    16,000,002     $ 228,002     $ (495,018 )   $ (267,016 )



 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
TERRA MINING CORPORATION AND SUBSIDIARY
 
(An Exploration Stage Company)
 
CONSOLIDATED STATEMENT OF CASH FLOWS
                     
Period of
     
Inception from
     
March 25, 2010
     
to October 31,
     
2010
 
CASH FLOWS FROM OPERATING ACTIVITIES:
     
Net loss
  $ (495,018 )
Adjustments to reconcile net loss to net cash used by operating activities:
       
Warrants issued for financing fees
    4,200  
Stock issued for services and expenses
    44,002  
Changes in assets and liabilities:
       
Prepaid expense
    (2,500 )
Accounts payable
    71,228  
Accrued interest
    12,369  
Accrued liabilities
    80,000  
Net cash used by operating activities
    (285,719 )          
CASH FLOWS FROM INVESTING ACTIVITIES:
       
Cash paid for mining claims
    (11,275 )
Net cash used by investing activities
    (11,275 )          
CASH FLOWS FROM FINANCING ACTIVITIES:
       
Proceeds from  convertible debentures
    625,000  
Common stock issued for cash
    34,000  
Proceeds from demand promissory notes
    150,000  
Net cash provided by financing activities
    809,000            
NET INCREASE IN CASH
    512,006            
Cash and cash equivalents, beginning of period
    -            
Cash and cash equivalents, end of period
  $ 512,006            
SUPPLEMENTAL CASH FLOW INFORMATION:
       
Interest paid
  $ -  
Income taxes paid
  $ -            
NON-CASH FINANCING AND INVESTING ACTIVITIES:
       
Common stock issued to acquire contractual right
  $ 150,000  


 
 
 


 
5

--------------------------------------------------------------------------------

 
TERRA MINING CORPORATION
(AN EXPLORATION STAGE COMPANY)
CONSOLIDATED NOTES TO THE FINANCIAL STATEMENTS



NOTE 1 – DESCRIPTION OF BUSINESS


Terra Mining Corporation (“TMC”) was incorporated in British Columbia, on March
25, 2010 and is engaged in the acquisition, exploration and development of
mining properties in the United States. Terra Mining Corporation has a wholly
owned subsidiary, Terra Gold Corporation (“TGC”) that was incorporated in
Alaska, on March 2, 2010 to manage operational activity in Alaska on the Terra
Project.


TGC was acquired from American Mining Corporation (“AMC”) on May 17, 2010 by
assignment of all 10,000 shares of TGC stock owned by AMC as part of the Share
Exchange and Assignment Agreement between AMC and TMC. The shares of TGC stock
have a nominal value. Our Chief Executive Officer served as President and a
Director in February and March 2010 and our Chief Operating Officer served as
Chief Operating Officer and a Director in March 2010 of AMC.


The Company is an exploration stage company, and its activities have been
limited to exploring and acquiring rights to explore, develop and mine
properties and that may be suitable for development into metal mines. The
Company’s year-end is October 31.


Additional information can be found at www.terraminingcorp.com.


Going Concern
As shown in the accompanying financial statements, the Company had an
accumulated deficit incurred through October 31, 2010.  The Company has relied
primarily on small private sales of its common stock or loans from its officers
and directors to fund the Company to date. The Company will continue to seek
capital from outside sources through sales of common stock or loans from its
officers, directors, or outside investors in order to remain in business and
fund its intended operations.  The financial statements do not include any
adjustments relating to the recoverability and classification of recorded
assets, or the amounts and classification of liabilities that might be necessary
in the event the Company cannot continue in existence.


An estimated $1,100,000 is necessary to continue operations and fund minimum
operations through the next fiscal year.  This estimated amount is for salaries
of its officers, professional fees, land payments as well as claim maintenance
fees, and work programs on it properties. Management intends to seek new capital
from new equity securities issuances to provide funds needed to increase
liquidity, fund internal growth, and fully implement its business plan. If the
Company is successful in raising substantial new capital, it will implement a
much more aggressive exploration program on its properties to further evaluate
the mineral potential of the claims.


NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES


This summary of significant accounting policies of TMC is presented to assist in
understanding the Company’s consolidated financial statements. The financial
statements and notes are representations of the Company’s management, which is
responsible for their integrity and objectivity.  These accounting policies
conform to accounting principles generally accepted in the United States of
America, and have been consistently applied in the preparation of the financial
statements.


Accounting Method
The Company’s financial statements are prepared using the accrual basis of
accounting in accordance with accounting principles generally accepted in the
United States of America.







 
6

--------------------------------------------------------------------------------

 
TERRA MINING CORPORATION
(AN EXPLORATION STAGE COMPANY)
CONSOLIDATED NOTES TO THE FINANCIAL STATEMENTS

Principles of Consolidation
These consolidated financial statements include our consolidated financial
position, results of operations, and cash flows. All material intercompany
balances and transactions have been eliminated in the accompanying consolidated
financial statements.


Foreign Currency Translation
The consolidated financial statements are presented in US dollars, which is the
parent company’s and its subsidiary’s functional currency and the Company’s
presentation currency. Transactions in foreign currencies are initially recorded
in the functional currency at the rate in effect at the date of the
transaction.  Monetary assets and liabilities denominated in foreign currencies
are retranslated at the spot rate of exchange in effect at the reporting date.
All differences are taken to the consolidated statement of operations and
comprehensive loss. Non-monetary items that are measured in terms of historical
cost in a foreign currency are translated using the exchange rate at the date of
the initial transaction.


Cash and Cash Equivalents
The Company classifies highly liquid temporary investments with an original
maturity of three months or less when purchased as cash equivalents. The Company
maintains cash balances at various financial institutions. Balances at US banks
are insured by the Federal Deposit Insurance Corporation up to $250,000. The
Company has not experienced any losses in such accounts and believes it is not
exposed to any significant risk for cash on deposit.  As of October 31, 2010,
the Company had uninsured amounts held in one bank of approximately $204,000.


Mineral Properties
Costs of acquiring mineral properties are capitalized by project area upon
purchase of the associated claims. Costs to maintain the mineral rights and
leases are expensed as incurred.  When a property reaches the production stage,
the related capitalized costs will be amortized, using the units of production
method on the basis of periodic estimates of ore reserves.


Mineral properties are periodically assessed for impairment of value and any
diminution in value.


Mine and Road Access-
The Company has access to the camp by airplane. There is no road access from
camp to the project area where drilling and bulk sampling mining occurs. It is
approximately 1 1/2 miles from camp to the project area.  Power generation is by
diesel generator at the camp. Fuel is brought in for the generators by a cargo
plane to the airstrip.


Long-Lived Assets
The Company reviews its long-lived assets for impairment when changes in
circumstances indicate that the carrying amount of an asset may not be
recoverable. Long-lived assets under certain circumstances are reported at the
lower of carrying amount or fair value. Assets to be disposed of and assets not
expected to provide any future service potential to the Company are recorded at
the lower of carrying amount or fair value (less the projected cost associated
with selling the asset). To the extent carrying values exceed fair values, an
impairment loss is recognized in operating results.  As of, October 31, 2010,
there are no impairments recognized.


Fair Value of Financial Instruments
The Company has adopted FASB Accounting Standards Codification (“ASC”) Topic
820, “Fair Value Measurements”, for assets and liabilities measured at fair
value on a recurring basis. Topic 820 establishes a common definition for fair
value to be applied to existing generally accepted accounting principles that
require the use of fair value measurements, establishes a framework for
measuring fair value and expands disclosure about such fair value measurements.
Topic 820 defines fair value as the price that would be received to sell an
asset or paid to transfer a liability in an orderly transaction between market
participants at the measurement date. Additionally, Topic 820 requires the use
of valuation techniques that maximize the use of observable inputs and minimize
the use of unobservable inputs. These inputs are prioritized below:

 
7

--------------------------------------------------------------------------------

 
TERRA MINING CORPORATION
(AN EXPLORATION STAGE COMPANY)
CONSOLIDATED NOTES TO THE FINANCIAL STATEMENTS




 
Level 1:
Observable inputs such as quoted market prices in active markets for
identical assets or liabilities
       
Level 2:
Observable market-based inputs or unobservable inputs that are
corroborated by market data
       
Level 3:
Unobservable inputs for which there is little or no market data, which require
the use of the reporting entity’s own assumptions. Determining which category an
asset or liability falls within the hierarchy requires significant
judgment.   The Company evaluates its hierarchy disclosures each quarter.
 
Assets and liabilities measured at fair value on a recurring basis are
summarized as follows:

 

                      Carying       Fair Value Measurements Using Inputs    
Amount at    Financial Instruments   Level 1     Level 2     Level 3     October
31, 2010                              Liabilities:                        
 Derivatice Instruments - Warrants   $ -     $ -     $ 4,200     $ 4,200        
                             Total   $ -     $ -     $ 4,200     $ 4,200  

 
All cash and cash equivalents include money market securities and commercial
paper that are considered to be highly liquid and easily tradable as of October
31, 2010. These securities are valued using inputs observable in active markets
for identical securities and are therefore classified as Level 1 within our fair
value hierarchy.


The carrying amounts of the Company’s financial assets and liabilities, such as
cash, prepaid expense, accounts payable, accrued liabilities, accrued interest
and demand promissory notes approximate their fair values because of the short
maturity of these instruments. The Company’s convertible debentures approximate
the fair value of such instrument based upon management’s best estimate of
interest rates that would be available to the Company for a similar financial
arrangement at October 31, 2010.
 
In addition, Topic 820 expands opportunities to use fair value measurements in
financial reporting and permits entities to choose to measure many financial
instruments and certain other items at fair value. Determining which category an
asset or liability falls within the hierarchy requires significant judgment. The
Company evaluates its hierarchy disclosures each quarter.


Alaska Reclamation and Remediation Liabilities
TMC operates in Alaska. Reclamation works in Alaska require a pool of funds from
all permittees with exploration and mining projects to cover reclamation. There
is a $750 per acre disturbance reclamation bond that is required for disturbance
of 5 acres or more and/or removal of more the 50,000 cubic yards of material. In
year one, TMC does not expect to exceed the minimum requirements and is not
expected to be required to file a reclamation bond. As the project advances
and feasibility justifies expansion, TMC may exceed the minimums outlined and
may be required to file a reclamation plan and bond.  


The Company expects to record reclamation bond as a liability in the period in
which the Company is required to pay a reclamation bond. A corresponding asset
is also recorded and depreciated over the life of the asset. After the initial
measurement of the asset retirement obligation, the liability will be adjusted
at the end of each reporting period to reflect changes in reclamation bond.


 
8

--------------------------------------------------------------------------------

 
TERRA MINING CORPORATION
(AN EXPLORATION STAGE COMPANY)
CONSOLIDATED NOTES TO THE FINANCIAL STATEMENTS

Mineral Exploration and Development Costs
 
All exploration expenditures are expensed as incurred.  Significant property
acquisition payments for active exploration properties are capitalized.  If no
minable ore body is discovered, previously capitalized costs are expensed in the
period the property is abandoned.  Expenditures to develop new mines, to define
further mineralization in existing ore bodies, and to expand the capacity of
operating mines, are capitalized and amortized on a unit of production basis
over proven and probable reserves.


Should a property be abandoned, its capitalized costs are charged to
operations.  The Company charges to operations the allocable portion of
capitalized costs attributable to properties sold.  Capitalized costs are
allocated to properties sold based on the proportion of claims sold to the
claims remaining within the project area.


Provision for Income Taxes
Income taxes are provided based upon the liability method of accounting pursuant
to ASC 740-10-25 Income Taxes – Recognition.  Under this approach, deferred
income taxes are recorded to reflect the tax consequences in future years of
differences between the tax basis of assets and liabilities and their financial
reporting amounts at each year-end.  A valuation allowance is recorded against
deferred tax assets if management does not believe the Company has met the “more
likely than not” standard imposed by ASC 740-10-25-5.


Deferred income taxes reflect the net tax effects of temporary differences
between the carrying amounts of assets and liabilities for financial reporting
purposes and the amount used for income tax purposes.


Net Loss Per Share
Under the provisions of ASC 260, “Earnings Per Share,” basic loss per common
share is computed by dividing net loss available to common shareholders by the
weighted average number of shares of common stock outstanding for the periods
presented. Diluted net loss per share reflects the potential dilution that could
occur if securities or other contracts to issue common stock were exercised or
converted into common stock or resulted in the issuance of common stock that
would then share in the income of the Company, subject to anti-dilution
limitations. As of October 31, 2010, the Company had warrants for the purchase
of 300,000 common shares which were considered but were not included in the
computation of loss per share at October 31, 2010 because they would have been
anti-dilutive.
 
 
Use of Estimates
The preparation of financial statements in conformity with accounting principles
generally accepted in the United States requires management to make estimates
and assumptions that affect the reported amounts of assets and liabilities and
disclosure of contingent assets and liabilities at the date of the financial
statements and the reported amounts of revenues and expenses during the
reporting period. Actual results could differ from those estimates.


 
9

--------------------------------------------------------------------------------

 
TERRA MINING CORPORATION
(AN EXPLORATION STAGE COMPANY)
CONSOLIDATED NOTES TO THE FINANCIAL STATEMENTS

Recent Accounting Pronouncements


Recent accounting pronouncements applicable to us are summarized below.
  
In April 2010,  the FASB issued  Accounting  Standard  Update  ("ASU")  2010-13,
Compensation-Stock Compensation (Topic 718): Effect of Denominating the Exercise
Price of a Share-Based  Payment Award in the Currency of the Market in Which the
Underlying Equity Security Trades - a consensus of the FASB Emerging Issues Task
Force. The amendments in this Update are effective for fiscal years, and interim
periods within those fiscal years, beginning on or after December 15, 2010.
Earlier application is permitted.  The Company does not expect the provisions of
ASU 2010-13 to have a material effect on the financial  position,  results of
operations  or cash flows of the  Company. In March 2010, the FASB issued ASU
No.2010-11, which is included in the Certification under ASC 815. This update
clarifies the type of embedded credit derivative that is exempt from embedded
derivative bifurcation requirements.  Only an embedded credit derivative that is
related to the subordination of one financial instrument to another qualifies
for the exemption.  This guidance became effective for the Company's interim and
annual reporting periods beginning January 1, 2010.  The adoption of this
guidance did not have a material impact on the Company's financial statements.


A variety of proposed or otherwise potential accounting standards are currently
under study by standard setting organizations and various regulatory agencies.
Due to the tentative and preliminary nature of those proposed standards,
management has not determined whether implementation of such proposed standards
would be material to our consolidated financial statements. 


NOTE 3 – AGREEMENTS


TMC can acquire a controlling interest in a high-grade gold vein system in the
resource definition phase of project development gold with an inferred gold
resource of 168,000 ounces. The critical agreements are detailed below.


Share Exchange and Assignment Agreement


On May 17, 2010, TMC entered into a Share Exchange and Assignment Agreement with
AMC, a Company that our Chief Executive Officer served as President and a
Director in February and March 2010 and our Chief Operating Officer served as
Chief Operating Officer and a Director in March 2010.


Under the terms of the agreement TMC issued 5,000,000 shares of common stock to
AMC for the outstanding shares in the capital of TGC and was assigned a Letter
of Intent (“LOI”) on the Terra Project in Alaska, to which AMC was a party.


The LOI was independently valued by RWE Growth Partners Business Valuaters at
$150,000 after conducting a Business Valuation and Fairness Opinion for the
assignment of the LOI from AMC to TMC.
 
Exploration, Development and Mine Operating Agreement
 
On September 15, 2010, TMC, TGC and Raven Gold Alaska, Inc. (“Raven”) signed an
Exploration, Development and Mine Operating Agreement (“JV Agreement”). The JV
Agreement has a term of twenty years, which can continue longer as long as
products are produced on a continuous basis and thereafter until all materials,
equipment and infrastructure are salvaged and disposed of, environmental
compliance is completed and accepted and the parties have completed a final
accounting. The JV Agreement defines terms and conditions where TMC and TGC
earns a 51% interest with the following payments and stock issuances-
 
 
10

--------------------------------------------------------------------------------

 
TERRA MINING CORPORATION
(AN EXPLORATION STAGE COMPANY)
CONSOLIDATED NOTES TO THE FINANCIAL STATEMENTS

Pay the following options payments-
 
Payment of $10,000 with the signing of the Letter of Intent in February 2010.
Payment of $40,000 with the signing of the JV Agreement.
Payment of $100,000 on or before December 31, 2011.
Payment of $150,000 on or before December 31, 2012.
 
Provide the following project funding-
Payment of $1 million in project expenses on or before December 31, 2011,
including $100,000 to Raven.
Payment of $2.5 million in additional project expenses on or before December 31,
2012, including $100,000 to Raven.
Payment of $2.5 million in additional project expenses on or before December 31,
2013.
 
Issue the following common stock, which is subject to a two year trading
restriction, upon the completion of a reverse merger-
Issue 250,000 shares of common stock no later than one year after the closing of
the reverse merger.
Issue 250,000 shares of common stock on or before December 31, 2011 and December
31, 2012.
 
TMC and TGC then can increase its interest to 80% in the project with the
following payments and stock issuances-
Payment of $150,000 on or before December 31, 2013.
Payment of $3.05 million in additional project expenses on or before December
31, 2014.
Issue 250,000 shares of common stock on or before December 31, 2014.
 
The failure to operate in accordance with the JV Agreement could result in our
ownership being reduced or the JV Agreement being terminated.


As of October 31, 2010, the $50,000 due with the signing of the Letter of Intent
in February 2010 and the signing of JV Agreement was paid. As of October 31,
2010, TMC incurred $164,722 of project expenses.


NOTE 4 – DEMAND PROMISSORY NOTES


On August 5, 2010, the Company issued Demand Promissory Notes (“Notes”) to West
Mountain Index Advisor, Inc. (“WMTN”) totaling $50,000 and BOCO Investments, LLC
(“BOCO”) totaling $100,000.   The Notes include interest of 15% per annum and
are payable on November 3, 2011. The Notes are secured by the assets of the
Company. If the notes should become default, they include additional interest of
29% per annum, compounded annually, above the rate that would otherwise be in
effect.  As of October 31, 2010, $150,000 was outstanding and $4,999 in interest
expense was accrued.


On January 12, 2011, the Company entered into Forbearance Agreements with WMTN
and BOCO. Under the terms of the Forbearance Agreements, the Company, WMTN and
BOCO agreed to not exercise their rights under the Notes until the earlier of
February 2, 2011, the date of an event of default occurs under the Notes or the
date the Company fails to comply with the terms and conditions of the
Forbearance Agreement.


In addition, the Company issued warrants to acquire 300,000 shares of common
stock to the lenders. See Note 7 for additional details.


NOTE 5 – CONVERTIBLE DEBENTURES


During September and October, 2010, the Company issued interest bearing
non-secured Convertible Debenture Notes (“Debenture Notes”) totaling $625,000.
During November 2010, an additional Debenture Note was issued for $5,000,
increasing the total to $630,000.The Debenture Notes have a term of three years
and include interest of 12% per year.  The outstanding principal and interest
are convertible at a rate of $0.0125.  The Company accrued $7,369 in interest
expense as of October 31, 2010.

 
11

--------------------------------------------------------------------------------

 
TERRA MINING CORPORATION
(AN EXPLORATION STAGE COMPANY)
CONSOLIDATED NOTES TO THE FINANCIAL STATEMENTS

NOTE 6 – CAPITAL STOCK


The Company is authorized to issue an unlimited number of shares of common stock
with no par value.  All shares have equal voting rights, are non-assessable and
have one vote per share.  Voting rights are not cumulative and, therefore, the
holders of more than 50% of the common stock could, if they choose to do so,
elect all of the directors of the Company.


During the period from inception of March 25, 2010 to October 31, 2010, the
Company issued 5,000,000 shares of its common stock for contractual rights
valued at $150,000, services valued at $44,000 and cash of $23,000. In addition
the Company issued 11,000,002 shares of its common stock for $11,002 in cash, to
the Company’s founders $.


NOTE 7 – DERIVATIVE LIABILITIY - WARRANTS


On August 5, 2010, the Company issued warrants to acquire 300,000 shares of
common stock in connection with Demand Promissory Notes. The warrants are
exercisable at $.001 per share and expire on August 4, 2015. These warrants were
not issued with the intent of effectively hedging any future cash flow, fair
value of any asset, liability or any net investment in a foreign operation.


These Warrants were issued with a down-round provision whereby the exercise
price would be adjusted downward in the event that, during additional shares of
the Company’s common stock or securities exercisable, convertible or
exchangeable for the Company’s common stock were issued at a price less than the
exercise price. Therefore, according to the guidance provided in FASB ASC
815-40-15-5 through 815-40-15-8, which was adopted by the Company on March 25,
2010, the Company accounted for these warrants as derivative liabilities. All
changes in the fair value of these warrants were recognized in the consolidated
statements of operations until they are exercised or expire or otherwise
extinguished. 


The fair value of the warrants as of October 31, 2010 was estimated at $4,200
using the Black Scholes Option Price Calculation. The following assumptions were
made to value the warrants: price of $.014 per share, risk free interest rate of
1.17%; expected life of 4.75 years; expected volatility of 132.83%; with no
dividends expected to be paid. The risk-free rate of return reflects the
interest rate for United States Treasury Note with similar time-to-maturity to
that of the warrants.


The Company’s common stock is not publicly traded therefore, the fair value of
the Company’s common stock as of August 5, 2010 and October 31, 2010 has not
been determined based on market price.  As the Company’s stock is not publicly
traded, historical volatility information is limited and considered not
representative of the expected volatility. In accordance with ASC 718-10-30-2
(formerly SFAS No. 123R, “Accounting for Stock-Based Compensation”), the Company
identified similar public entities for which share and option price information
was available, and considered the historical volatilities of those public
entities’ share prices in calculating the expected volatility appropriate to the
Company (i.e. the calculated value).


The risk-free rate of return reflects the interest rate for United States
Treasury Note with similar time-to-maturity to that of the warrants.


NOTE 8 – RELATED PARTY TRANSACTIONS


The Company received a non-interest bearing, unsecured loan from an officer on
June 14, 2010 totaling $3,600. The Company used the proceeds for general working
capital.  The $3,600 was paid as of October 31, 2010.


Accounts payable includes related party payables of $61,728 to Minex
Exploration, a party affiliated with an officer.
 
On May 17, 2010, TMC entered into a Share Exchange and Assignment Agreement with
AMC, a company that our Chief Executive Officer served as President and a
Director in February and March 2010 and our Chief Operating Officer served as
Chief Operating Officer and a Director in March 2010. (See Note 3).

 
12

--------------------------------------------------------------------------------

 
TERRA MINING CORPORATION
(AN EXPLORATION STAGE COMPANY)
CONSOLIDATED NOTES TO THE FINANCIAL STATEMENTS

NOTE 9 – COMMITMENTS AND CONTINGENCIES


Employment Agreements


On October 1, 2010, the Company signed an Employment Agreement with Gregory
Schifrin (“Schifrin Agreement”). Under the terms of the Schifrin Agreement, Mr.
Schifrin was appointed Chief Executive Officer for an indefinite period at a
salary of $120,000 per year. Mr. Schifrin is eligible for annual bonuses and
incentive plans as determined by the Company’s Compensation Committee. Mr.
Schifrin received a $10,000 bonus for entering into the Schifrin Agreement and
is eligible for employee benefit programs, including 4 weeks vacation per year,
medical benefits and $500 per day spent on the Company’s project sites. Mr.
Schifrin may resign with 60 days notice. If Mr. Schifrin is terminated without
cause, including a change in control (after six months), he is to receive in a
lump sum, two times his annual salary, two times his targeted annual bonus, two
times his last year’s bonus and any accrued vacation.


On October 1, 2010, the Company signed an Employment Agreement with James
Baughman (“Baughman Agreement”). Under the terms of the Baughman Agreement, Mr.
Baughman was appointed Chief Operations Officer for an indefinite period at a
salary of $120,000 per year. Mr. Baughman is eligible for annual bonuses and
incentive plans as determined by the Company’s Compensation Committee. Mr.
Baughman received a $10,000 bonus for entering into the Schifrin Agreement and
is eligible for employee benefit programs, including 4 weeks vacation per year,
medical benefits and $500 per day spent on the Company’s project sites. Mr.
Baughman may resign with 60 days notice. If Mr. Baughman is terminated without
cause, including a change in control (after six months), he is to receive in a
lump sum, two times his annual salary, two times his targeted annual bonus, two
times his last year’s bonus and any accrued vacation.


On December 9, 2010, the Company signed a Letter of Understanding with Mark
Scott (“Scott Agreement”). Under the terms of the Scott Agreement, Mr. Scott
agreed to consult on the TMC reorganization and complete the filing of certain
SEC filings during the period ending April 8, 2011.  Mr. Scott will receive
$4,000 per month in cash and receive 6,000 shares of common stock. The terms of
his appointment as CFO are to be finalized at the conclusion of the Scott
Agreement.


Leases


On October 22, 2010, the Company entered into a Commercial Lease Agreement
(“Lease”) with 2186 South Holly LLC for the rent of 460 square feet of office
space. The Lease provides for a monthly rent of $560 per month for the period
November 1, 2010 through October 31, 2011. There was no rent expense from the
period of inception to October 31, 2010. A security deposit of $513 was
previously paid by James Baughman.


NOTE 10 – INCOME TAXES


The Company has incurred losses since inception, which have generated net
operating loss carryforwards.  The net operating loss carryforwards arise from
both United States and Canadian sources.  Pretax losses arising from domestic
operations (United States) were $282,818 for the period of inceptions from March
25, 2010 to October 31, 2010.  Pretax losses arising from foreign operations
(Canada) were $212,200, for the period of inceptions from March 25, 2010 to
October 31, 2010.  As of October 31, 2010, the Company has net operating loss
carryforwards in Terra Mining Corporation of approximately $282,818, which
expire 2030, in Terra Gold Corporation of approximately $212,200, which expire
in 2030.


For the period ended October 31, 2010, the Company’s effective tax rate differs
from the federal statutory rate principally due to net operating losses.

 
13

--------------------------------------------------------------------------------

 
TERRA MINING CORPORATION
(AN EXPLORATION STAGE COMPANY)
CONSOLIDATED NOTES TO THE FINANCIAL STATEMENTS



The principal components of the Company’s deferred tax assets at October 31,
2010 are as follows:
 
U.S. operations loss carry forward at statutory rate of 34%
  $ 96,158   Non-U.S. operations loss carry forward at statutory rate of 20.5%  
  43,501   Total     139,659   Less Valuation Allowance     (139,659 ) Net
Deferred Tax Assets     -   Change in Valuation allowance   $ (139,659 )

 
A reconciliation of the United States Federal Statutory rate to the Company’s
effective tax rate for the period ended October 31, 2010 is as follows:
 

    2010   Federal Statutory Rate     -34.0 % Increase in Income Taxes Resulting
from:        
Change in Valuation allowance
    34.0 % Effective Tax Rate     0 %

 
NOTE 11 - SUBSEQUENT EVENTS


The Company evaluated subsequent events, for the purpose of adjustment or
disclosure, up through the date the financial statements were available to be
issued.


On December 22, 2010, the Company issued a Demand Promissory Note (“Promissory
Note”) to BOCO in the amount of $400,000.  The note bears no interest except in
the event of default.  The default interest rate is 29 % per annum, compounded
annually.  The Promissory Note is collateralized by the assets of the Company
and shares of a Company affiliated with an Officer of the Company. The
Promissory Note is due on March 22, 2011. In connection with this Promissory
Note, the Company issued a warrant to acquire 800,000 shares of common stock to
BOCO. The warrant is exercisable at $.001 per share and expires on December 22,
2015.


The fair value of the warrants as of December 22, 2010 was estimated at $11,400
using the Black Scholes Option Price Calculation. The following assumptions were
made to value the warrants: price of $.014 per share; risk free interest rate of
2.02%; expected life of 5 years; expected volatility of 118.95%; with no
dividends expected to be paid. The risk-free rate of return reflects the
interest rate for United States Treasury Note with similar time-to-maturity to
that of the warrants.

 


14


--------------------------------------------------------------------------------